Citation Nr: 0014388	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left knee with retained fragment, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
head injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to May 
1970.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  The RO granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
evaluation, effective April 25, 1995, and continued the 
10 percent and noncompensable disability evaluations for the 
service-connected residuals of a shell fragment wound to the 
left knee with retained fragment and residuals of a head 
injury respectively.

In September 1997 the Board of Veterans' Appeals (the Board) 
remanded these claims to the RO for further development and 
adjudicative actions.

In January and February 1999 the RO affirmed the 
determinations previously entered.

In December 1999 the RO denied entitlement to service 
connection for actinic keratosis as secondary to Agent Orange 
exposure, a right knee disorder as secondary to service-
connected residuals of a shell fragment wound to the left 
knee with retained fragment, and a left thigh muscle injury, 
and total disability rating for compensation purposes on the 
basis of individual unemployability.  A notice of 
disagreement with the foregoing determination has not been 
received, and these claims are otherwise not considered part 
of the current appellate review.

In April 2000 the RO granted a 10 percent evaluation for 
residuals of a head injury, effective April 25, 1995, and 
continued the 50 percent and 10 percent disability 
evaluations for PTSD and residuals of a shell fragment wound 
to the left knee with retained fragment respectively.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  PTSD has rendered the veteran demonstrably unable to 
obtain or retain employment.

2.  Residuals of a shell fragment wound to the left knee with 
retained fragment are manifested by no more than a moderate 
muscle injury.

3.  Residuals of a head injury are manifested by subjective 
headaches.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991);  
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left knee with 
retained fragment are not met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5314 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a head injury are not met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant served in Vietnam as a light weapons 
infantryman.  He received a Purple Heart, Combat 
Infantryman's Badge, a Bronze Star Medal with first Oak Leaf 
Cluster, the Army Commendation Medal, the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and two Overseas Bars.

The Board notes that most of the appellant's service medical 
records are presumed to be lost.  His entrance and separation 
examinations are of record, which revealed a concussion while 
in Vietnam in 1969.  At separation the examiner stated that 
there were no sequelae from the concussion.

The veteran submitted a claim of entitlement to increased 
compensation benefits for the disabilities at issue on April 
25, 1995.

In April 1995 the appellant's girlfriend brought him to a VA 
facility because he was having nightmares and blackout 
periods, during which he would become violent.  She reported 
incidents of hitting and strangulation, which she stated that 
he did not remember.  He admitted to being easily angered and 
worried about his violent potential.  The VA social worker 
stated that he needed further assessment to rule out PTSD.

A May 1995 VA psychiatric examination report shows the 
veteran related that he has not been able to maintain any job 
since returning from Vietnam.  He described being violent 
with others and hitting objects with his hands.  He stated 
that he was angered easily.  He reported daily panic attacks 
and daily thoughts about Vietnam.  He stated that he was 
extremely sensitive to being laughed at or teased.  He 
admitted to having had suicide attempts on several occasions 
and that he had tried to overdose on medications one year 
prior.  He stated that he slept for a half hour to an hour at 
a time.  He stated that he would take naps throughout the 
day.  

The veteran stated that he had almost no friends, but noted 
that he had friends from Vietnam.  He reported that he could 
not maintain a marriage.

The examiner noted the appellant reported that he had three 
children from three different women and that he did not keep 
in touch with any of these children.  He had survivor guilt 
for having survived in Vietnam and felt he was crazy because 
he had enjoyed killing while in Vietnam.

The examiner stated that the appellant was somewhat 
disheveled and that his speech was clear and understandable, 
although he noted that it was rapid and loud at times.  His 
affect was described as appropriate to content, and his 
behavior showed considerable guarding and agitation.  The 
examiner stated that his thought processes showed no evidence 
of psychosis and no looseness of associations, bizarreness, 
or delusions.  His thought content included thoughts of 
suicide and fear of homicide, but he had no current intent or 
plan as to either.  He was oriented as to person, place, 
time, and situation.  Short-term memory was intact, and his 
judgment was within normal limits.

The examiner entered a diagnosis of PTSD and noted that it 
was severe.  He entered a Global Assessment of Functioning 
(GAF) score of between 25-30.  He stated that it was his 
opinion that the appellant was unable to work any kind of 
gainful employment due to his PTSD symptoms.

A May 1995 VA examination report shows the veteran reported 
that his left knee would freeze up and cramp.  The examiner 
noted that the appellant walked with a limp and with pain.  
The appellant reported persistent headaches, blurred vision, 
and occasional memory lapses.  He stated that he took over-
the-counter medication to help relieve the pain.  The 
examiner stated that there was no evidence of a tumor or 
motor or sensory impairment of the affected cranial nerves.  
There was no functional impairment of the peripheral and 
autonomic systems.  The diagnosis was post-traumatic 
headaches.



As to the left knee, the examiner stated that there was a 
mildly tender small scar on the left thigh.  There was no 
evidence of muscle hernia.  X-rays revealed a small metallic 
shrapnel fragment in soft tissues of the distal thigh.  The 
diagnosis was retained shrapnel of the left thigh, which the 
examiner stated was symptomatic.

The appellant was hospitalized at a VA facility in July 1995.  
In the hospitalization summary report, the examiner stated 
that the appellant had threatened a customer at a store that 
he would kill him and then kill himself.  On admission he was 
agitated and required sedation.  He explained that he had 
been angry at his girlfriend because she had walked out on 
him earlier that day.  Following an overnight stay, the 
examiners determined that he was no longer a threat to 
himself or others, and he was released.  The discharge 
diagnosis was to rule out PTSD.  The GAF score assigned was 
50.

An April 1998 private medical record revealed that 
examination of the left knee was negative and that the range 
of motion was intact.  No diagnosis was entered as to the 
left knee.

The appellant was seen by a private social worker in April 
1998.  The social worker stated that in November 1996, the 
appellant had had a violent episode at a restaurant, where he 
had punched several customers in the face.  He was charged 
with assault but was acquitted due to the determination that 
he had not been responsible due to behavioral and cognitive 
impairment, which had been related to his substance abuse 
condition.  

The appellant reported that he had a good relationship with 
his girlfriend, with whom he had three children.  He stated 
that since he had gotten out of service, he had worked as a 
tractor operator for six years, a baggage handler for three 
years, a janitor for six years, and warehouse supplier, stock 
clerk, and file clerk.  He denied homicidal and suicidal 
ideations.

A May 1998 VA neuropsychological evaluation report shows the 
examiner recorded the appellant's history of violent 
episodes.  He stated that, at this time, he was adequately 
groomed with fluent speech.  His thought processes were 
coherent.  He would not accept responsibility for his actions 
and blamed the violent episodes on the other parties.  He 
denied experiencing auditory or visual hallucinations.  He 
attributed past strange behavior to medication he had been 
given by VA.  The appellant reported memory problems.

The examiner stated that the appellant's mood was euthymic, 
and his affect was restricted.  He was cooperative during the 
interview and appeared to understand instructions.  He 
appeared to put forth a good effort in testing.  The test 
results revealed problems with memory-more with short-term 
memory than long-term.  The examiner stated that he would 
benefit from treatment for PTSD.

An April 1990 VA psychological intake assessment shows the 
examiner stated that the appellant was well groomed and 
dressed appropriately.  He made good eye contact and had a 
bright mood.  He was alert and responsive in the interview.  
He was highly motivated to complete psychological testing and 
had worked carefully with a methodical style.  He stated that 
his thought processes were normal, except for the delusion 
that he was being persecuted by an elderly couple in his 
local community.  The examiner stated that except for this 
delusion, he appeared to have spontaneous clear thinking.  He 
denied auditory and visual hallucinations.  His judgment was 
good, except for lacking the insight regarding his belief 
about being persecuted.  He denied homicidal and suicidal 
ideations.  The diagnostic impression was delusional 
disorder, persecutory type.  The examiner assigned a GAF 
score of 65 for both the current score and the highest score 
in the past year.

An April 1998 VA special a psychiatric evaluation report 
shows the veteran related that he was the second youngest of 
five children and that he kept in good contact with his 
siblings, stating that he saw some of them up to once per 
week.  He was appropriately dressed, made good eye contact, 
and seemed to be at ease during the evaluation.  He was alert 
and oriented times three, and his speech was noted to be 
spontaneous.

The examiner stated that the appellant's affect was slightly 
blunted, but noted that there was no inappropriateness.  His 
thought processes were linear without circumstantiality, 
flight of ideas, evasiveness, looseness of associations, 
tangentiality, perseveration, or thought blocking.  His 
thought content was non-delusional and reality based, except 
when he spoke of the November 1996 incident.  His judgment 
was intact, and insight was poor.  His memory testing was 
within normal limits.  He denied any homicidal or suicidal 
ideations.  The diagnoses were PTSD, by history.  The 
examiner assigned a current GAF score of 60 and a score of 45 
for the past year.

A December 1998 VA examination report shows the veteran 
described intermittent, mild discomfort around his service-
connected residuals of a shell fragment wound to the left 
knee with retained fragment.  He denied numbness or tingling 
distally.  The examiner stated that the left knee showed no 
effusion.  The appellant had full range of motion in the left 
knee and no ligamentous instability.  Lachman's was negative, 
as were anterior and posterior drawer signs.  Joint lines 
were not tender.  Palpation over the distal lateral aspect of 
the thigh did not cause any significant pain.  The examiner 
stated that there was no erythema or open wounds, and there 
was no warmth or swelling in the area.  He was intact 
neurovascularly.

X-rays taken of the left knee showed a small piece of metal 
located in the soft tissues over the anterolateral aspect of 
the distal thigh.  The diagnosis was retained foreign body in 
the left anterolateral distal thigh.  The examiner stated 
that he would not recommend doing anything at that time, as a 
surgical removal of the fragment would only be done if he had 
been having significant and unbearable pain or had developed 
an infection.  He noted that at this time, the appellant's 
pain was only intermittent and mild and that there were no 
signs of infection.

In a February 1999 letter, Dr. F.M.B. stated that he had 
treated the appellant since June 1998 for PTSD.  Dr. F.M.B. 
stated that the appellant had improved since he had started 
treating him.  

Dr. F.M.B. noted that, initially, the appellant had been 
delusional and that as time passed, he had become less 
delusional and had been able to participate in interacting 
with others.  Dr. F.M.B. stated that the appellant had been 
polite, helpful, dependable, and reliable.  He noted that the 
appellant had undergone anger management.

He stated that the appellant reported having nightmares about 
Vietnam.  Dr. F.M.B. stated that he had been working as a 
grounds maintenance person at an Air Force Base for greater 
than six years.  Throughout treatment he had shown 
improvement with being less guarded and less hypervigilant in 
interacting with others.  He labeled his improvement as 
"significant" and noted that he had made efforts to rebuild 
broken relationships.  

A March 1999 VA outpatient treatment report shows the veteran 
expressed complaints of a head injury and left leg wound in 
service.  He stated that his left leg problem had caused 
problems with his right leg.  Examination of the left knee 
revealed no swelling or effusion and pain on ambulation.  The 
assessment was history of PTSD, headaches, and knee pain.  

The appellant was treated at a VA facility from March 1999 to 
January 2000 for his PTSD.  In July 1999 he denied homicidal 
and suicidal ideations and visual hallucinations, but 
reported auditory hallucinations.  The examiner stated that 
he had full range of affect.  In August 1999 he continued to 
report auditory hallucinations and vague homicidal and 
suicidal ideations but without plan or intent.  He complained 
of sleep disturbance.  The examiner entered a diagnosis of 
PTSD and a GAF score of 55.  Later that same month he 
reported hallucinations and flashbacks.  He denied homicidal 
and suicidal ideations.  The examiner described him as mildly 
anxious.

In September 1999 the appellant reported nightmares, 
flashbacks, and hallucinations.  His mood was anxious.  He 
was alert and oriented.  He denied suicidal and homicidal 
ideations.  His memory was "spotty," his insight was good, 
and his judgment was fair.  

In November 1999 the veteran reported being more irritable.  
He reported intermittent hallucinations.  He was alert and 
oriented with mobile affect and a euthymic mood.  

In December 1999 the appellant denied homicidal and suicidal 
ideations, but reported hallucinations.  In January 2000 he 
reported hearing voices and intrusive thoughts about Vietnam.  
The examiner noted that he had shown motivation to manage his 
anger in a non-violent manner.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the claim for an evaluation in excess of 50 percent for 
PTSD, the appellant is technically not seeking an increased 
rating, since his appeal arises from the original assignment 
of a disability evaluation.  


In a claim for a greater original evaluation after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  


(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the appellant's claims of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD, and increased evaluations for residuals of a shell 
fragment wound to the left knee with retained fragment and 
residuals of a head injury are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected PTSD, residuals of a shell fragment 
wound to the left knee with retained fragment, and residuals 
of a head injury (that are within the competence of a lay 
party to report) are sufficient to conclude that his claims 
for higher evaluations are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

The Board is satisfied that as a result of the September 1997 
Board remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent, and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard, the appellant has been 
given the opportunity to submit additional evidence, and he 
has been afforded the benefit of contemporaneous, 
comprehensive VA examinations.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  The appellant was asked 
in an October 1997 letter to provide the RO with names and 
addresses of treating physicians for his service-connected 
disabilities.  The appellant responded, and VA has attempted 
to obtain all of the records.  Thus, the Board finds that 
consideration of the claimant's appeal is accordingly proper 
at this time.

PTSD

The Board notes, as it did in its September 1997 remand, that 
the criteria for mental disorders were amended in November 
1996.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
more favorable to claimant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board must 
apply both the previous and amended criteria to the 
appellant's claim.

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms of PTSD met one of 
the three criteria for a total evaluation (of the previous 
criteria), then a 100 percent evaluation was required.  The 
previous criteria at the 100 percent evaluation are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. Part 4, Diagnostic Code 9411 (effective prior to 
November 7, 1996) (Emphasis added).

The Board will consider only the previous criteria, as this 
version is clearly more favorable to the appellant since he 
meets at least one of the three criteria for a 100 percent 
evaluation.  In the May 1995 evaluation report, the examiner 
stated that the appellant had severe PTSD and that it was his 
opinion that the appellant was unable to work any kind of 
gainful employment due to his PTSD symptoms, thereby meeting 
the criteria for a 70 percent evaluation.  Additionally, he 
assigned a GAF score of between 25-30.  

The Board has reviewed the evidence of record, and there is 
no competent medical opinion that refutes this examiner's 
opinion that the appellant is unable to work due to his PTSD 
symptoms.  Thus, in accordance with the Johnson case, the 
Board finds that the evidentiary record supports assignment 
of a 100 percent evaluation for PTSD.  Johnson, 7 Vet. App. 
at 99.

This determination is supported by the GAF scores of 25-30 
and 45 assigned to the appellant's PTSD symptomatology.  
Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has noted 
the importance of the GAF and defined the terms of the GAF 
score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  

A GAF score of between 21-30 is defined as "Behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

A GAF score of between 41-50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id. (Emphasis added.).  

Such GAF scores of between 25-30 and 45 are indicative of 
severe PTSD.  Accordingly, a 100 percent evaluation for PTSD 
is granted.

As the Board noted earlier, this case involves the initial 
grant of service connection for PTSD with assignment 
effective April 25, 1995, the date of the veteran's claim for 
compensation benefits.  As the issue on appeal relates to the 
assignment of the initial rating, "staged" ratings may be 
assigned.  In the veteran's case, the Board is of the opinion 
that PTSD, on the basis of the record, was productive of 
total disablement at the time he filed his claim for service 
connection for such disability.  Accordingly, effective date 
for assignment of the 100 percent evaluation is April 25, 
1995, the date of the veteran's claim.  As such, there is no 
basis for assignment of "staged" ratings.  See Fenderson, 
supra.



Residuals of a shell fragment wound
to the left knee with retained fragment

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas, 1 Vet. App. at 313.  However, the Board notes 
that the changes made to 38 C.F.R. § 4.56 were not 
substantive and thus neither is more favorable to the 
appellant's claim.  See Heuer v. Brown, 7 Vet. App. 379 
(1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
3.56(d)(2)(i) (1999).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (1999).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 3.56(d)(4)(i) (1999).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

Diagnostic Code 5314 provides evaluations for disability of 
muscle group XIV, the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris.  
38 C.F.R. Part 4.73, Diagnostic Code 5314 (1999).  

The function of these muscles are as follows: extension of 
knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of 
knee (1); tension of fascia lata and iliotibial (Maissiat's) 
band, acting with XVII (1) in postural support of body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2).  
Id.  This code provides a noncompensable evaluation for 
slight muscle injury, a 10 percent evaluation for moderate 
muscle injury, a 30 percent evaluation for moderately severe 
muscle injury, and a 40 percent evaluation for severe muscle 
injury.  Id.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the left knee with retained fragment.  In May 1995, the 
scar was noted to be mildly tender.  There was no evidence of 
muscle hernia.  The examiner stated only that the residuals 
from the shrapnel in the left knee was "symptomatic."

In December 1998, the appellant reported intermittent, mild 
discomfort around his left knee.  He denied numbness or 
tingling distally.  There was no effusion.  He had full range 
of motion and no ligamentous instability.  Lachman's was 
negative, as were anterior and posterior drawer signs.  
Palpation in the area did not cause any significant pain.  
There was no warmth or swelling.

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
the residuals of a shell fragment wound to the left knee with 
retained fragment are consistent with the findings of no more 
than a moderate disability of the muscle.  No examiner has 
found that the scar from the shell fragment has prolonged 
infection.  There has been no report of loss of underlying 
tissue underneath the scar.  The Board finds that the medical 
findings described above are consistent with no more than a 
moderate muscle disability and thus no more than 10 percent 
disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 5314.

An evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  There has been no reporting 
of limitation of extension of the left knee.  

In fact, the evidence establishes that the appellant has full 
range of motion in his left knee.  The examinations have not 
revealed a loss of deep fascia or muscle substance.

The Board is aware that under Diagnostic Code 7804, a scar 
that is tender and painful on objective demonstration 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  However, the Board 
finds that the 10 percent evaluation under Diagnostic Code 
5314 contemplates the mildly tender scar from the shell 
fragment.  Under 38 C.F.R. § 4.56, it indicates that the 
Diagnostic Codes that address muscle injuries includes the 
wound itself.  A separate evaluation for the appellant's 
mildly tender scar would be pyramiding.  See 38 C.F.R. § 4.14 
(1999).  

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  The appellant does not have more movement than normal 
nor less movement than normal.  He has been reported to have 
full range of motion of the left knee and no ligamentous 
instability.  He has reported only intermittent pain, which 
he has stated is mild.  Thus, an evaluation in excess of 
10 percent would not be warranted based upon functional 
impairment.

The appellant is competent to report his symptoms.  However, 
to the extent that he has stated that his service-connected 
residuals of a shell fragment wound to the left knee with 
retained fragment are worse than the 10 percent evaluation 
contemplates, the medical findings do not support his 
contentions.  The medical findings have established no more 
than moderate muscle disability.  The findings as to his left 
knee have been minimal.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).



Residuals of a head injury

Under Diagnostic Code 8045, purely subjective complaints such 
as headaches recognized as symptomatic of brain trauma can be 
assigned a 10 percent evaluation and no more under Diagnostic 
Code 9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).  
However, such 10 percent evaluation may not be combined with 
any other rating for a disability due to brain trauma.  Id.

The Board notes that the appellant claimed that his service-
connected residuals of a head injury were worse than the 
noncompensable evaluation assigned.  He was correct, and the 
RO granted a 10 percent disability evaluation, effective 
April 25, 1995, the date of his claim for increased 
compensation benefits.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  An evaluation in excess of 10 percent 
is not available for the appellant's headaches as a result of 
brain trauma.  In this regard, ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  See 38 
C.F.R. § 4.124(a), Diagnostic Code 8045-9304.

The Board notes that the RO had previously evaluated the 
appellant's residuals of a head injury under Diagnostic Code 
8045-8100.  However, the Board finds that an evaluation under 
Diagnostic Code 8100 would not be appropriate, as no medical 
professional has diagnosed the appellant's headaches as 
migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999).  Even considering the appellant's claim under 
Diagnostic Code 8100, the appellant has not reported 
headaches that are characteristic prostrating attacks 
occurring on an average of once per month over the last 
several months to warrant a 30 percent evaluation under that 
Diagnostic Code.  See id.




The appellant is competent to report his symptoms.  To the 
extent that he has stated that his headaches warrant an 
evaluation in excess of 10 percent, the medical findings do 
not support his assertion.  

The Board attaches far greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Accordingly, the 
appellant's residuals of a head injury are no more than 10 
percent disabling, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The record reflects that the RO has not only provided the 
veteran but discussed the criteria for extraschedular 
evaluation of the disabilities at issue.  In agreement with 
the RO, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis for the 
disabilities at issue.  Of course, the criteria for 
extraschedular evaluation are not applicable with respect to 
the veteran's PTSD for which the Board has assigned a 100 
percent evaluation.

It has not been shown that the appellant's residuals of a 
shell fragment wound to the left knee with retained fragment, 
or residuals of a head injury have resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  Thus, referral of the case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left knee with 
retained fragment is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a head injury is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

